Interim Decision #2881

MATTER OF

You Fu WANG

In Deportation Proceedings
A-16007602
Decided by Board May 16, 1975
On appeal from the immigration judge's denial of voluntary departure, using the short
form 1-38 order, the record is remanded for the entry of a proper denial order. A
summary decision on form 1-38 is permitted only if the alien makes no application under
8 CFR 247.17, or if the alien applies for voluntary departure under section 244(e) of the
Immigration and Nationality Act, and such relief is granted.

CHARGE:
Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—Entered after being refused permission to land temporarily se a crewman, in violation
of section 252(a).
ON BEHALF OF RESPONDENT:

David W. Walters, Esquire
100 Biscayne Blvd., North
Suite 1001
Miami, Florida 33182

This is an appeal from an order of an immigration judge finding the
respondent deportable as charged and directing his deportation to
Taiwan. The record will be remanded to the immigration judge for
further proceedings.
The record indicates that the respondent, through counsel, applied
for a grant of sufficient voluntary departure to enable him to earn money
to depart at his own expense. This application was denied by the
immigration judge using summary order Form 1-38.
The immigration judge erred in entering the deportation order on the
short Form 1-38, which states that "Respondent has made no application for relief from deportation." We note that the immigration judge
predicated his request for counsel's consent to a "short form" order, on
the finding "the respondent has made no application for relief from
deportation because he is unable to show that he has funds. . . ." (Tr. P.
8). A summary decision on Form 1-38 or I-39 is permitted only if the '
alien makes no application under section 242.17 or if he applies for
voluntary departure only and the immigration judge grants the application. The action here was in violation of 8 CFR 242.18(b), and a remand
297

Interim Decision #2381
is required for the entry of a proper order by the immigration judge.
Accordingly, the following order will be entered.
ORDER: The record is remanded to the immigration judge for
further proceedings consistent with the foregoing opinion.

298

